ACCEPTED
                                                                                                        03-14-00044-CR
                                                                                                                6940699
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                   9/15/2015 5:00:45 PM
                                                                                                      JEFFREY D. KYLE
                                                                                                                 CLERK
 Linda Icenhauer-Ramirez
  1103 Nueces, Austin, Texas 78701
                                                                             Attorney and
  Phone: 512-477-7991 Fax: 512-477-3580                                     Counselor  at Law
                                                                                FILED IN
                                                                            3rd COURT OF APPEALS
  E-Mail: ljir@aol.com                                                          AUSTIN, TEXAS
                                                                            9/15/2015 5:00:45 PM
                                                                              JEFFREY D. KYLE
                                                                                    Clerk

                                                              September 15, 2015


Mr. Jeffrey Kyle, Clerk
Third Court of Appeals of Texas
P.O. Box 12547
Austin, Texas 78711

Re: State of Texas v. John Fredrick Zedler
    Appeal of Cause No. CR-12-0771, 22nd District Court of Hays County, Texas
    Third Court of Appeals Cause No: 03-14-00044-CR


Dear Mr. Kyle:

     In accordance with Tex.R.App.Proc. 48.4, please be advised that I have sent Mr. Zedler a
copy of the opinion in his case as well as a letter informing him of his right to file a petition for
discretionary review. I am attaching a copy of the return receipt for this mailing. If you have
any questions, please contact me.
.

                                                              Sincerely,

                                                              /s/ Linda Icenhauer-Ramirez
                                                              Linda Icenhauer-Ramirez


Enclosure



cc:    Mr. Christopher Johnson, Asst. District Attorney
       Hays County District Attorney’s Office
       712 South Stagecoach Trail, Suite 2057
       San Marcos, Texas 78666
SENDER: COMPLETE THIS SECTION                                     COMP'._ETE THIS SECTION ON DELIVERY

■   Complete items 1, 2, and 3. Also complete
    item 4 if Restricted Delivery is desired.                                                                      ❑ Agent
                                                                  X                                                ❑ Addressee


     111111 1 111 1 111 1 1 1 1 11 111 1 1111 11 11 1111111       B. Received by ( Printed Name)             C. Date of Delivery


                                                                  D. Is delivery address different from item 1?    ❑    Yes
1. Article Addressed to:                                              If YES, enter delivery address below:        ❑    No



     V   \-           1 \..),0".. 11-.

         $r11_          FYY, 3S-                       „
                                                                  3. Service Type
                WnS lf- CS'e■           4-"t

                                         ricA3Sk                         r rtified Mall
                                                                          egistered
                                                                      ❑ Insured Mail
                                                                                          ❑


                                                                                          ❑


                                                                                          ❑
                                                                                              Express Mail
                                                                                              Return Receipt for Merchandise
                                                                                              C.O.D.
                                                                  4. Restricted Delivery? (Extra Fee)               ❑   Yes

2. Article Number
    (Transfer from service label)
                                                      7012 1640 0002 1049 0809
PS Form    3811,     February 2004                  Domestic Return Receipt                                       102595-02-M-